UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-2361


MILTON JACOBS,

                 Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security
Administration,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:12-cv-00508-HCM-DEM)


Submitted:   June 25, 2015                    Decided:   July 7, 2015


Before WILKINSON, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Klein, MONTAGNA KLEIN CAMDEN LLP, Norfolk, Virginia, for
Appellant.   Nora Koch, Acting Regional Chief Counsel, Jordana
Cooper,    Assistant    Regional    Counsel,    SOCIAL    SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; Dana J. Boente, United
States Attorney, Mark A. Exley, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Milton Jacobs appeals the district court’s order denying his

motion for attorney’s fees pursuant to the Equal Access to Justice

Act (“EAJA”), 28 U.S.C. § 2412 (2012).                  We review the denial of a

motion for fees under the EAJA for abuse of discretion.                         Meyer v.

Colvin, 754 F.3d 251, 255 (4th Cir. 2014).

     At   issue     is    whether    the        Commissioner      was     substantially

justified in her litigation position in Jacobs’ suit in federal

district court following the completion of Jacobs’ administrative

proceedings.      See id. (explaining that attorney’s fees are awarded

under the EAJA only if the Government’s litigation position is not

substantially      justified        and     that,       for   a    position      to   be

substantially justified, it must be reasonable “in law and fact”

(internal       quotation    marks         omitted)).             Specifically,       the

Commissioner advanced that this court’s holding in Bird v. Comm’r

of Soc. Sec. Admin., 699 F.3d 337, 343 (4th Cir. 2012), did not

require     a    remand     to   the        administrative          law     judge     for

reconsideration of the weight to afford the disability rating

Jacobs    previously      received        from    the    Department        of   Veterans

Affairs, because the administrative law judge had fully explained

his reasons for affording that rating little weight.

     The district court ruled that the Commissioner’s position,

although ultimately not successful, was substantially justified

and thus that Jacobs was not entitled to attorney’s fees.                        On this

                                            2
record, we discern no abuse of discretion in this conclusion and

therefore affirm the denial of Jacobs’ motion for attorney’s fees

for the reasons stated by the district court.       See Jacobs v.

Colvin, No. 2:12-cv-00508-HCM-DEM (E.D. Va. Oct. 24, 2014).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                3